Name: Commission Regulation (EC) No 1213/94 of 27 May 1994 concerning a protective measure applicable to imports of garlic from China
 Type: Regulation
 Subject Matter: international affairs;  plant product;  Asia and Oceania;  tariff policy;  international trade
 Date Published: nan

 No L 133/36 Official Journal of the European Communities 28 . 5. 94 COMMISSION REGULATION (EC) No 1213/94 of 27 May 1994 concerning a protective measure applicable to imports of garlic from China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, given their price, continuation of these imports could cause serious disturbances on the Community market such as to jeopardize the objectives of Article 39 of the EC Treaty and in particular to cause serious harm to Community producers ; whereas, on account of these circumstances, protective measures should be taken before the beginning of the 1994/95 marketing year ; Having regard to the Treaty establishing the European Community, Whereas, to that end, the issue of import licences for the 1994/95 marketing year should be restricted to a certain quantity, apportioned as between periods of time, and issue should be suspended when that quantity is reached, Having regard to Council Regulation (EEC) No 1032/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular Article 29(2) thereof, HAS ADOPTED THIS REGULATION :Whereas Council Regulation (EEC) No 2707/72 (3) lays down the conditions for applying protective measures to fruit and vegetables ; Article 1 Whereas, pursuant to Commission Regulation (EEC) No 1 859/93 (4), the release into free circulation in the Community of garlic imported from third countries is subject to the presentation of an import licence ; whereas, pursuant to Commission Regulation (EEC) No 2448/93 (*), the issue of such licences for garlic origina ­ ting in China was suspended from 2 September to 31 December 1993 ; 1 . For the period from the date of entry into force of this Regulation to 31 May 1995, import licences for garlic (CN code 0703 20 00) originating in China shall be deli ­ vered in respect of 10 000 tonnes only of which no more than 5 000 tonnes shall be delivered before 31 August 1994. Whereas on 26 April 1994 France requested the Commis ­ sion to take protective measures against imports of garlic originating in China ; whereas on 10 May 1994 that request was supplemented by additional information ; 2. When the Commission, on the basis of the informa ­ tion submitted by Member States pursuant to Article 4 of Regulation (EEC) No 1859/93, notes that the quantities referred to in paragraph 1 have been reached, account taken of quantities covered by unused or partly used import licences, it shall immediately inform the Member States. The Member States shall then immediately suspend the issue of the said licences. Article 2 Whereas 21 951 tonnes of garlic originating in China were imported into the Community between January and November 1993, representing an increase of 121 % over the same period in 1993 and 254 % with regard to the average quantity imported in the same period during the years 1988 to 1990 ; whereas, from January to April 1994, import licences have been issued in request of 3 244 tonnes ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 118 , 20 . 5. 1972, p. 1 . 0 OJ No L 338 , 31 . 12. 1993, p . 26. (3) OJ No L 291 , 28. 12. 1972, p. 3 . (4) OJ No L 170, 13 . 7. 1993, p. 10 . O OJ No L 224, 3 . 9 . 1993, p. 15. It shall not apply to quantities for which an import licence was issued prior to the date of entry into force. 28 . 5. 94 Official Journal of the European Communities No L 133/37 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1994. For the Commission Rene STEICHEN Member of the Commission